861 F.2d 266Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Adil SAMI, Defendant-Appellant.
No. 88-7667.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 26, 1988.Decided:  Oct. 12, 1988.

Adil Sami, appellant pro se.
Lester Mark Joseph (Office of the U.S. Attorney), for appellee.
Before K.K. HALL, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Adil Sami appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Sami, CR-85-217-A and CA-88-35-AM (E.D.Va. June 1, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.1


2
AFFIRMED.



1
 We have considered, in reaching our decision, Appellant's informal brief filed out of time